Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 6/22/2021 has been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, none of the prior art of record teaches or suggests a printing device with a device having an air flow path with an intake comprises a proximal intake segment and a distal intake segment along the air flow path, wherein a proximal air flow path from the proximal intake segment to the outlet is shorter than a distal air flow path from the distal intake segment to the outlet, and an opening ratio of an area of the at least one hole and an area of the respective wall segment is larger in the distal intake segment than in the proximal intake segment.
Regarding claims 7-12, none of the prior art of record teaches or suggests a printing device comprising an aerosol extractor having an outlet and an intake connected by an air flow path, the intake comprising a distal intake segment and a proximal intake seg15ment arranged between the distal intake segment and the outlet along the air flow path, wherein 20a proximal effective intake width of the proximal intake segment is smaller than a distal effective intake width of the distal intake segment, wherein the effective intake width of an intake segment is the ratio of an area of the at least one opening in the intake segment and a length of a portion of the print head path associated with the intake segment.
Regarding claims 13-15 none of the prior art of record teaches or suggests a method of operating a printing device comprising providing an aerosol extractor having an outlet and an intake with a first intake segment adjacent to a first segment of a printing zone of the printing device and a second intake segment adjacent to a second segment of the printing zone and20 25generating an air flow through the intake of the aerosol extractor to the outlet, wherein a fraction of the air flow from the first segment of the printing zone is between 75% and 125% of a fraction of the air flow from the second segment of the printing zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852